7. The particular situation of women in prison and the impact of the imprisonment of parents on social and family life (
- Before the vote:
(ES) Madam President, before we begin the vote on this report I must say that along with the rapporteur, Mrs Panayotopoulos, and the other rapporteurs, I have an oral amendment to propose regarding the first amendment to paragraph 6.
It is to remove the last two words of the amendment, I shall say them in English: (EN) 'contraception and abortion'; (ES) this would obviate the need for voting on the second part of the amendment in question.
(Parliament agreed to accept the oral amendment)
- Before the vote on Amendment 7:
Madam President, this is about a change in the phrase 'detention of girls and boys'; and the age is changed too, to 18 instead of 17.
(Parliament agreed to accept the oral amendment)